

EXHIBIT10.52
[clf20131231ex1049image1.jpg]


December 4, 2013


James F. Kirsch
119 Sun Street
Roscommon, MI 48653




Dear Jim:


This letter sets forth the terms for the position of Executive Chairman of the
Board of Cliffs Natural Resources effective January 1, 2014.


BASE SALARY


$66,666 per month / $800,000 per year


EXECUTIVE MANAGEMENT PERFORMANCE INCENTIVE PLAN


Commencing in 2014, you will be eligible to participate in the Cliffs’ Executive
Management Performance Incentive Plan (EMPI). The annual EMPI bonus is expressed
as a percentage of your base salary. Your target annual EMPI bonus is 120% of
your base salary. The actual amount of your annual EMPI bonus, which can range
from 0 to 200% of target, is determined based on achievement of (i) annual
corporate performance objectives as determined by the Compensation and
Organization Committee of the Board of Directors and (ii) your individual
performance determined by the full Board of Directors. Accordingly, your annual
EMPI bonus can range from $0 to $1,920,000. Your award will be prorated in any
year where you do not serve a full year as Executive Chairman.


LONG-TERM EQUITY INCENTIVE PLAN
 
Commencing in 2014, you will be eligible to participate in Cliffs’ Long Term
Incentive Plan (LTI), pending approval by the Compensation and Organization
Committee. The annual target participation rate for your level is 225% of your
base salary, although the Board of Directors has the discretion to grant awards
valued at more or less than this amount. This discretionary program is presented
for approval to the Board of Directors on an annual basis and currently has two
components: 1) Performance Shares and 2) Restricted Share Units. You will be
granted 50% performance shares and 50% restricted share units of the total
target grant amount. Equity will be fully vested after one year of service with
a pro-rata vesting for any partial years upon termination without cause.
Performance Shares vest based on the achievement of Total Shareholder Return
performance targets against a peer group. Actual Performance Share payouts can
range from 0% to 200% of the number of shares subject to

Page 1 of 7

--------------------------------------------------------------------------------



the award (or of the value of the number of shares subject to the award, if
payout is in cash or a combination of cash and shares). Restricted Share Units
vest and are paid after one year of employment. You will receive an email from
our LTI administrator, Fidelity Investment in March 2014 with additional
information, including instructions on how to accept both grants. You are
required to accept each grant in order for them to vest on schedule.




OTHER EXECUTIVE BENEFITS AND PERQUISITES


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (SERP)


You will be eligible to participate in a non-qualified retirement plan for key
employees, which is meant to provide retirement benefits above and beyond the
qualified Cliffs Defined Benefit Pension Plan for annual earnings in excess of
$260,000 in 2014.


VOLUNTARY NON-QUALIFIED DEFERRED COMPENSATION (VNQDC)


You will be eligible to participate in Cliffs NQDC, pursuant to which eligible
employees can elect to defer payment and taxation on up to 50% of their salary,
and up to 100% of their EMPI bonus award.


TAX PREPARATION AND FINANCIAL PLANNING ASSISTANCE


The company will provide up to $10,000 in annual tax preparation and financial
planning assistance from a firm recommended by the company or a firm of your
choosing.


RETIREMENT PROGRAMS


PENSION PLAN
You will be eligible to participate in the Cliffs Defined Benefit Pension Plan.
The Defined Benefit Pension Plan is based on a cash balance formula. A nominal
cash balance account is established for each participant and credited on a
quarterly basis with a benefit amount (4% to 10%) based on a combination of the
participant's age, years of service and earnings (base pay plus bonus).
Employees are vested in their accounts under the Defined Benefit Pension Plan
after three (3) years of service.


401(K) PLAN
You are eligible to participate in the Cliffs 401(k) Savings Plan effective your
first day of work. Employee contributions, up to the first 3% of base salary
(pre-tax or post-tax), are currently matched by Cliffs on a dollar for dollar
basis, and $.50 on the dollar on the next 2% of base salary. Company matching
contributions are immediately fully vested. The VNQDC plan will provide a
matching contribution for any portion of your company match that is in excess of
statutory qualified plan limits.


BENEFITS CHOICE


The Benefits Choice Program provides coverage options for medical, dental,
vision, long term disability, life insurance and voluntary accidental death &
dismemberment insurance. In addition, you will have the option to purchase group
universal life insurance coverage, long term care coverage and other group
insurance products.


MEDICAL/DEPENDENT DAY CARE REIMBURSEMENT ACCOUNTS



Page 2 of 7

--------------------------------------------------------------------------------



You may elect to contribute on a pre-tax basis out of your salary, up to a
maximum of $416.50 per month, to a Medical Reimbursement Account to cover
medical, dental, vision or other medical expenses that are not otherwise covered
through any other insurance plan or policy. A similar contribution may be made
to a Dependent Day Care Reimbursement Account to cover day care expenses not
covered through another plan or policy. Please note, any unused funds remaining
in these accounts at year end are forfeited, as this is a “use it or lose it”
plan.


HEALTH SAVINGS ACCOUNT (HSA)


The HSA Option is a high deductible, lower-premium medical and prescription drug
option and a Health Savings Account in one. This option provides comprehensive
health care coverage, while the HSA feature gives you the opportunity to
contribute pre-tax dollars to an account to pay for current and/or future
out-of-pocket qualified medical expenses. Cliffs will make a contribution to
this account based off the level of coverage you choose in the Plan (single or
family). This is not a “use it or lose it” plan; all unused monies will rollover
to the following year. Note: You cannot participate in the Medical Reimbursement
Account if you elect to participate in the HSA.


SHORT-TERM DISABILITY BENEFITS


Short-term disability benefits are 100% employer paid and provide a benefit of
60% of your base salary up to a maximum of $15,000 per month. New employees are
eligible for a maximum of six months of short-term disability benefits.


WELLNESS PROGRAM


Cliffs provides a wellness program aimed at adding quality to the lives of
Cliffs’ employees and family members. A range of programs are being offered,
from health fairs and health assessments to fitness and weight management
activities.


TUITION REFUND


A Tuition Refund Program provides a reimbursement of up to 100% (based on
grades) of tuition for work-related courses taken by the employee at an
accredited university, college, trade, business or correspondence school, to an
annual limit of $5,000. Eligible employees may apply for the program following
one year of employment.


PAID TIME OFF


VACATION BENEFITS
In 2014 and thereafter, you will be eligible for four (4) weeks of vacation each
calendar year until you reach fifteen (15) years of service. Eligibility for a
fifth week of vacation occurs on your 15th year anniversary of service and a
sixth week on your 25th year anniversary of service.


HOLIDAYS
Eleven holidays are currently observed in a calendar year.



Page 3 of 7

--------------------------------------------------------------------------------



New Year’s Day
Thanksgiving Day
Good Friday
Thanksgiving Friday
Memorial Day
Christmas Eve
Independence Day
Christmas Day
Labor Day
2 Floating Holidays



Cliffs periodically reviews all employee benefit plans to endeavor to provide
employees with competitive benefits. Accordingly, from time to time, changes may
be made to meet the future needs of our employees or to conform to industry
trends and practices.


Copies of the plans described above and/or summary plan descriptions, as
applicable, will be provided to you, and the terms of those documents will
govern your participation in them


This offer is contingent upon your successful completion of a pre-employment
physical which includes a drug/alcohol screen, which will be administered and
evaluated consistent with the Americans with Disabilities Act of 1990. This
offer is also contingent on your execution of the enclosed "Employee Invention
and Secrecy Agreement" and a satisfactory check of your credit and criminal
records.


In accordance with company policy, this offer is for “at-will” employment with
Cliffs, meaning that either Cliffs or you may terminate the employment
relationship at any time, for any reason or no reason, with or without notice or
cause. Please confirm in writing your acceptance of this offer and starting
date, and return to me the signed Employee Invention and Secrecy Agreement with
your signature witnessed.


This offer letter shall be governed by the laws of the State of Ohio, without
regard to the provisions thereof, or the laws of any other jurisdiction,
relating to conflicts of laws which would cause the law of any jurisdiction
other than the State of Ohio to apply.


Jim, we are very excited to have you join the Cliffs team and to the leadership
you will provide to the organization going forward.


If you have any questions or need additional information regarding the terms of
this offer, please contact me in the office at 216-694-5533 or on my cell at
216-785-3780.


Regards, 


 /s/ James Michaud


James Michaud
Executive Vice President & Chief Human Resources Officer


ACCEPTANCE OF OFFER
 
I have read and understand and accept all the terms of the offer of employment
as set forth in the foregoing letter. I have not relied on any agreements or
representations, expressed or implied that are not set forth expressly in the
foregoing letter.
 





Page 4 of 7

--------------------------------------------------------------------------------



/s/ James F. Kirsch
 
12/4/2013
James F. Kirsch
 
Date:



CC: Tim Sullivan, Chairman Compensation Committee

Page 5 of 7

--------------------------------------------------------------------------------





EMPLOYEE INVENTION
AND SECRECY AGREEMENT
For Employees of
Cliffs Natural Resources Inc. and Associated Companies
CLIFFS NATURAL RESOURCES INC., (the “Company”), and James F. Kirsch (the
“Employee”) enter into this Agreement this 4th day of December, 2013
The Employee is about to be, employed by the Company and in connection with such
employment may from time to time (i) make inventions which relate to or are
useful in connection with the Company’s business, and/or (ii) have imparted to
him by or through the Company confidential or secret information pertaining to
the Company’s business or the business of its clients; and in consideration of
said employment and the compensation paid to Employee from time to time
thereunder, it is hereby agreed as follows:
1.    Inventions Assigned to the Company. All the right, title and interest of
the Employee in and to any and all discoveries, inventions and improvements,
whether discovered alone or jointly with others, whether patentable or
unpatentable, which relate to, or are useful in connection with, any aspect of
the business of the Company as carried on at the time such invention is made by
the Employee, and which are made either during his employment with the Company
or within a one (1) year period immediately thereafter, (hereinafter called
“Inventions”), shall be and hereby are assigned to the Company or such nominee
of the Company as the Company may from time to time designate.
2.    Disclosure of Inventions and Assistance in Obtaining and Maintaining
Patents. Promptly upon discovery of any Invention described in paragraph 1
above, the Employee shall make a full written disclosure thereof to the Company.
At any time and from time to time thereafter (regardless of whether the Employee
is then working for the Company), always at the expense of the Company, the
Employee shall, whenever requested, assist the Company as required by it in
obtaining, maintaining and enforcing United States and foreign patents covering
such Invention; for example, the Employee, upon request of the Company, will
assist in the preparation of patent specifications and drawings pertaining to
such Invention, execute patent applications, assignments and affidavits, give
testimony, advise counsel and otherwise assist in the prosecution of patent
applications and the enforcement of any patents which may ultimately issue
thereon.
3.    Obligation Not to Disclose Confidential Information. Except as provided in
paragraph 4, the Employee agrees that at all times, both during and after his
employment with the Company, he will hold in confidence with respect to those
who are not employees of the Company any and all processes, formulas,
inventions, economic information, engineering data, technical and manufacturing
information and know-how, sales plans and programs and other confidential
information or trade secrets concerning the business of the Company or of other
firms with which the Company does business, which have been or are hereafter
disclosed to him by or through the Company, whether the same relate to business
then being carried out or contemplated by the Company or to business then being
carried out or contemplated by another firm with which the Company is doing
business.
4.    Matters Which Need Not Be Kept Confidential. The Employee shall not be
obligated to hold in confidence any information described in paragraph 3 above,
which

Page 6 of 7

--------------------------------------------------------------------------------



(a)
Shall, through no fault of the Employee, be in or become part of the Public
Domain; or

(b)
Shall have been known by the Employee prior to his employment by the Company as
evidenced by written documents.

The Company may authorize the Employee from time to time to disclose such
confidential information to specific persons and at specific times. The Company
may also from time to time restrict disclosure of confidential information to
certain co‑employees; and in such event, the Employee shall only be entitled to
disclose to and discuss confidential information with such co‑employees.
5.    Documents and Records. The Employee agrees that upon termination of his
employment, he will return to the Company and will not take with him any
drawings, specifications, formulas or other documents containing confidential
information of the Company or of other firms with which the Company does
business or any reproduction thereof.
6.    Inventions To Be Excluded from This Agreement. The Employee has at the
time of execution of this Agreement made no invention, patented or unpatented,
except those heretofore specifically assigned to the Company and those
identified as follows:*
 
 NONE


 
 
IF NO INVENTIONS ARE TO BE LISTED IN THE ABOVE SPACE, WRITE “NONE”.
7.    Heirs and Assigns. This Agreement shall have application from the date of
employment of the Employee with the Company, is binding upon the Employee, his
heirs, executors, administrators and assigns, and shall inure to the benefit of
the Company, its successors and assigns IN WITNESS WHEREOF, the parties have
caused this Agreement to be executed below.
Executed in the presence of:
/s/ James R. Michaud
 
/s/ James F. Kirsch
Witness for James F. Kirsch
 
James F. Kirsch





For CLIFFS NATURAL RESOURCES
 
By
/s/ James R. Michaud
Representative for Cliffs Natural Resources




Page 7 of 7